Citation Nr: 0825936	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-28 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2003 and June 2004 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that awarded a 20 percent disability rating for low back 
strain, effective February 16, 2000, and denied the veteran's 
claim for service connection for degenerative disc disease 
(claimed as degenerative disc disease and myositis of the 
lumbar spine with radiculitis of the left leg).  A June 2004 
rating decision again denied service connection for 
degenerative disc disease, and also denied an increased 
initial rating for low back strain.  In April 2007, the Board 
remanded the claims for further development.  Thereafter, a 
September 2007 rating decision awarded a 20 percent rating 
for degenerative disc disease, effective February 16, 2000, 
noting that that rating took into account both the veteran's 
degenerative disc disease and his low back strain.  

In September 2005, November 2005, and May 2007 statements, 
the veteran raised new claims of entitlement to an earlier 
effective date for service connection for his low back 
disability and an increased rating for post-traumatic stress 
disorder (PTSD).  The Board refers those claims to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Since February 16, 2000, the effective date of service 
connection, the veteran's low back disability (degenerative 
disc disease and lumbar strain) has been manifested by no 
more than moderate limitation of motion of the thoracolumbar 
spine and muscle spasm.  It has not been productive of any 
incapacitating episodes within the past 12 months.  Ankylosis 
has not been shown.

2.  Since the effective date of the amendment of the 
regulatory criteria for rating disabilities of the spine on 
September 23, 2002, the veteran's low back disability has 
been manifested by neurological impairment in the left lower 
extremity which approximates no more than mild incomplete 
paralysis of the sciatic nerve. 

3.  Since the effective date of the amendment of the 
regulatory criteria for rating disabilities of the spine on 
September 23, 2002, the veteran's low back disability has not 
been manifested by neurological impairment in the right lower 
extremity.


CONCLUSIONS OF LAW

1.  Since February 16, 2000, the effective date of service 
connection, the criteria for a rating higher than 20 percent 
for the orthopedic manifestations of a low back disability 
(degenerative disc disease and lumbar strain) have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 
(2002 and 2003), 5243 (2006).  

2.  Since the effective date of the amendment of the rating 
criteria on September 23, 2002, the criteria for a separate 
10 percent rating for a neurological manifestation of a low 
back disability (mild incomplete paralysis of the sciatic 
nerve) in the lower left extremity have been met.  38 
U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2007).

3.  Since the effective date of the amendment of the rating 
criteria on September 23, 2002, the criteria for a separate 
10 percent rating for a neurological manifestation of a low 
back disability in the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

At the outset, the Board acknowledges that the veteran filed 
separate claims for degenerative disc disease and low back 
strain.  However, separate evaluations for degenerative disc 
disease and lumbar strain are not appropriate because both 
diseases affect the veteran's lower back and are manifested 
by the same symptomatology.  Furthermore, the most recent 
rating decision considered the symptomatology of both 
disorders in rating the low back disability.  Therefore, the 
Board will consider the issue on appeal as a single claim for 
an initial rating in excess of 20 percent for a low back 
disability (encompassing both degenerative disc disease and 
low back strain). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  Ratings for 
service-connected disabilities are determined by comparing 
the veteran's symptoms with criteria listed in VA's Schedule 
for Rating Disabilities , which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.  
38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 
Fed. Reg. 51454 (Aug. 27, 2003).  Where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  However, the amended regulation 
cannot be applied prior to the effective date of the 
amendment.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  
Thus, the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  A 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for the 
evaluation of intervertebral disc syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  This regulation was 
again slightly revised in September 2003.  Effective 
September 26, 2003, the regulations for rating disabilities 
of the spine were revised, and the diagnostic codes were 
reclassified.  These reclassified diagnostic codes include 
5237 (lumbosacral strain) and 5243 (intervertebral disc 
syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2007).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent); 

Forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's low back disability has been rated 20 percent 
disabling under DC 5237-5242.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic Code 5237, 
which pertains to lumbosacral or cervical strain, is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Diagnostic Code 5242, which pertains to 
degenerative arthritis of the spine, is also rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. §  4.71a, DCs 5237, 5242.  Other applicable 
diagnostic codes include DC 5292, which contemplates 
limitation of motion of the lumbar spine, DC 5293, which 
contemplates intervertebral disc syndrome, and DC 5295, which 
contemplates lumbosacral strain.  38 C.F.R. § 4.71a, DCs 
5292, 5293, 5295.  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  In 
this case, while the veteran underwent VA spine examinations 
in December 2002 and February 2008, only the most recent 
examination included range of motion testing.  That 
examination revealed forward flexion to 75 degrees, extension 
to 10 degrees, right lateral bending to 20 degrees, and left 
lateral bending to 20 degrees, with objective evidence of 
painful motion.  Additionally, the veteran was shown to be 
able to raise his legs to 50 degrees with mild lower back 
pain and stiffness.  No radiation of pain was reported during 
the examination.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at the above examinations, the 
Board concludes that the veteran's limitation of motion most 
accurately falls within the moderate range.  At no time has 
the range of motion of the veteran's back been found to be 
severe or extremely minimal.  Thus, under the old qualitative 
criteria for evaluating limitation of motion of the lumbar 
spine, the veteran's low back disability was no more than 
moderate, for which a 20 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular 
criteria of DC 5292 cannot serve as a basis for an increased 
rating in this particular case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion fall at most within the requirements for 
a 20 percent rating: forward flexion greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237 
(2007).  Thus, the new schedular criteria of DC 5237 cannot 
serve as a basis for an increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's low back disability again 
fails to satisfy the qualitative criteria for a rating higher 
than 20 percent under the old version, as well as under the 
new version.  38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. 
§ 4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  Under the old schedular 
criteria of DC 5295, a higher rating of 40 percent was not 
warranted unless there was listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  In this case, the veteran's VA treatment 
records dated from March 2000 to July 2005 and reports of VA 
examinations dated in December 2002 and February 2008 contain 
complaints by the veteran of crookedness and bending to the 
left due to low back pain and stiffness as well as clinical 
findings of paralumbar muscle spasms and lumbar flattening.  
Additionally, Magnetic Resonance Imaging (MRI) conducted in 
June 2004 and February 2008 reflects degenerative changes at 
every level of the lumbar spine, with disc space narrowing 
and peridiscal osteophyte formation at multiple levels, and 
posterior disc herniations extending from L1 through L5-S1.  
However, the clinical record does not show listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some 
combination of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  Thus, the 
veteran's low back disability overall does not satisfy the 
criteria for a higher rating of 40 percent under the old 
criteria of DC 5295.  Under the new schedular criteria, the 
veteran's range of motion does not meet the criteria for a 
higher rating of 40 percent, as discussed immediately above.

In evaluating whether DC 5293, the diagnostic code pertaining 
to intervertebral disc syndrome, would entitle the veteran to 
a higher rating, the evidence for consideration includes 
treatment records dated from March 2000 to July 2005, and 
reports of VA examinations dated in December 2002 and 
February 2008.  The treatment records reflect complaints of 
pain radiating down the left leg, but are otherwise negative 
for any findings of sensory or reflex abnormalities.  On VA 
examination in December 2002, the veteran's neurological 
examination included a positive straight leg raising test on 
the left side, with no other sensory or reflex deficits 
shown.  On VA examination in February 2008, the veteran 
denied experiencing radiation of pain or numbness into his 
lower extremities.  Physical examination revealed no sensory 
deprivation in either lower extremity.  His reflexes were 
found to be intact and symmetrical in both lower extremities, 
as manifested by 2+ knee and ankle jerks bilaterally.  There 
was no evidence of muscle atrophy of the lower extremities.  
Additionally, the veteran was able to raise both legs to 50 
degrees, with mild lower back pain and stiffness reported.  

The record establishes that the veteran has had radiculopathy 
in his lower left extremity due to his low back disability 
throughout the relevant appeals period.  However, the veteran 
has not complained of any other sensory or reflex 
abnormalities related to his low back disability, and the 
findings in the treatment records and VA examinations do not 
support a conclusion that he has other neurological symptoms 
amounting to severe recurrent attacks of intervertebral disc 
syndrome with little intermittent relief.  Therefore, the 
Board finds that the veteran is not entitled to an increased 
rating for his low back disability under the criteria of DC 
5293, as in effect prior to September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under that code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than 
six during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, there is no evidence that 
the veteran was prescribed bed rest by a physician for more 
than four weeks but less than six weeks during any one-year 
period of the rating period under consideration.  Indeed, at 
the time of his most recent VA examination in February 2008, 
the veteran expressly stated that he self-treated his back 
pain using over-the-counter medication and did not go to the 
doctor for his symptoms.  Additionally, while the veteran 
reported missing work on occasion due to painful flare-ups, 
he denied any incapacitating episodes of spine disease over 
the prior twelve months.  Finally, while the VA examiner 
opined that the veteran's low back disability had affected 
his ability to work in that it led greater absenteeism, it 
was specifically noted that the veteran had a longstanding 
history of full-time employment as a sheet metal worker, and 
that his disability did not interfere with his ability to 
perform daily-living activities.  Accordingly, the Board 
finds that the veteran is not entitled to an increased rating 
under this version of DC 5243.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243,chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 1, 2 (2007).  

As indicated above, the record contains no evidence of 
incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in February 2008, the only examination where 
range of motion was tested, the veteran was shown to have 
forward flexion to 75 degrees, extension to 10 degrees, right 
lateral bending to 20 degrees, and left lateral bending to 20 
degrees, with objective evidence of painful motion.  
Ankylosis was not shown.  These ranges of motion would 
warrant a rating of no more than 20 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula, forward flexion of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, are not demonstrated.  38 C.F.R. § 4.71a, DC 5237 
(2007).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123, 4.124a (2007).

The Board has found that the veteran is not entitled to a 
rating in excess of 20 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to September 2003.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Although the veteran has complained of flare-ups, 
those occurred only after certain activities, such as after 
sleeping, prolonged standing, or prolonged sitting.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The question before the 
Board, then, is whether the veteran is entitled to a separate 
rating for any neurological manifestations.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Disability ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate, or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

VA treatment records dated from March 2000 to July 2005 show 
persistent complaints of pain and assessment of radiculopathy 
in the left lower extremity.  Additionally, the veteran's 
December 2002 VA medical report indicated positive straight 
leg raising for the left leg, as well as mild atrophy in the 
left quadriceps due to a slight 4/5 weakness in that region 
and mild muscle spasm in the lumbar region. There was no 
showing of other sensory or reflex deficits.  

MRI of the lumbar spine in July 2004 demonstrated 
hypertrophic degenerative changes in the mid and lower lumbar 
spine, involving the posterior spinal facet joints, which 
confirmed the presence of degenerative disc disease with disc 
herniations and disc space narrowing.  The veteran has not 
complained of pain in his right lower extremity, and VA 
treatment records and examination reports are negative for 
any neurological abnormalities in the right leg.  

The veteran's most recent VA examination in February 2008 was 
negative for any complaints or clinical findings of weakness 
or muscle atrophy in the lower extremities.  His muscle tone 
was noted to be normal, bilaterally.  Additionally, the 
veteran reported a history of urinary frequency and 
incontinence, but none that required medical attention.  
There were no findings of radiculopathy during the exam.  The 
veteran reported that his pain would flare up on a weekly 
basis when he sat, stood, or laid down for a prolonged 
periods of time, but that the pain could be alleviated 
through walking and medication.  The veteran noted that he 
routinely wore a back brace in the course of his job as a 
sheet metal worker.  However, he denied any limitations on 
his ability to walk, and did not report any history of 
falling, or any need for assistance with daily living.  

Clinical evaluation revealed normal reflexes bilaterally.  
Additionally, the veteran was able to raise his legs to 50 
degrees, with only minor lower back pain and stiffness 
reported.  Sensation to pinprick and pulse were normal in 
both lower extremities.  The diagnosis was degenerative disc 
disease of the lumbar spine with arthritis, spinal stenosis.  
The February 2008 VA examination included new MRIs of the 
lumbar spine demonstrating diffuse marked degenerative 
changes with disc space narrowing at all levels, which was 
mild at the L1-L2 disc and moderate elsewhere.  

The findings in the medical records and VA examination 
support a conclusion that the veteran had radiculopathy 
affecting his left lower extremity, which resulted in 
impaired reflexes, pain, and marked degenerative changes with 
disc space narrowing at all levels.  Additionally, the Board 
acknowledges that the report of the veteran's December 2002 
VA examination included a finding of mild atrophy in the left 
quadriceps.  However, the probative value of that report is 
outweighed by the subsequent VA examination performed in 
February 2008, which, notwithstanding the veteran's self-
reporting of incontinence, was negative for any clinical 
findings of muscle atrophy and, indeed, showed that the 
veteran's muscle strength was normal.  The Board therefore 
finds that the veteran's radicular symptoms in his left lower 
extremity are primarily sensory in nature and compatible with 
an incomplete paralysis of the sciatic nerve that is mild in 
degree.  Accordingly, the Board finds that the veteran is 
entitled to an award of separate 10 percent rating for the 
neurological manifestations of his low back disability in his 
left lower extremity under DC 8520.  The Board finds no 
competent clinical evidence of organic changes, such as 
muscle atrophy, that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.  Furthermore, the Board finds that the 
proper effective date for the assignment of the separate 10 
percent rating is September 23, 2002, the date of the 
regulatory amendment authorizing the combination of ratings 
for orthopedic and neurologic disabilities of the spine.  67 
Fed. Reg. 54345 (Aug. 22, 2002).  While some neurological 
complaints are demonstrated prior to the effective date of 
the change, those neurologic complaints were properly rated 
under the DC for intervertebral disc syndrome prior to the 
date of regulatory change and thus a separate rating was not 
warranted prior to the date of the regulatory change.  
38 C.F.R. § 4.71a, DC 5293 (2002).

In the absence of any complaints or clinical findings of 
radicular symptoms affecting the veteran's right lower 
extremity, the Board concludes that the evidence of record 
does not support an award of a separate rating for 
neurological manifestations of his low back disability in his 
right lower extremity under DC 8520.  

The Board has considered whether a higher rating might be 
warranted for any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the orthopedic 
manifestations of the veteran's low back disability have 
warranted no more than a 20 percent rating since February 16, 
2000, the effective date of service connection.  
Additionally, the Board finds that the weight of the credible 
evidence demonstrates that the veteran is entitled to a 
separate 10 percent rating, but no higher, for the 
neurological manifestations of his low back disability in his 
left lower extremity since the effective date of the 
regulatory amendment of the rating criteria for disabilities 
of the spine on September 23, 2002.  All reasonable doubt has 
been resolved in favor the veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2003, January 2004, 
November 2007, and January 2008, rating decisions in 
September 2003, June 2004, and September 2007, a statement of 
the case in July 2004, and a supplemental statement of the 
case in November 2005.  Those documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating higher than 20 percent for a low back 
disability is denied.

A separate 10 percent rating for the neurological 
manifestation of a low back disability of mild incomplete 
paralysis of the sciatic nerve in the left lower extremity is 
granted, effective September 23, 2002.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


